DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	Claims 1, 3-8, and 10-13 are pending in this Office Action.
	Claims 1, 6, 10, and 11 are amended.
	Claims 2 and 9 are canceled.
Response to Arguments – Prior Art Rejections
Applicant’s arguments with respect to claims 1, 6, and 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 3-8, and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al. (US 2015/0358651) in view of Kwak et al. (US 2019/0289340).
	Regarding claim 1, Hwang discloses a method of providing, by an apparatus for providing broadcasting services simultaneously, broadcasting services simultaneously through a broadcasting network (Paragraphs 6 and 15 illustrate a signaling transmission method and system that make it possible to provide a UHD broadcast when an existing HD or SD channel overlaps a UHD channel), the method comprising:
	configuring two or more duplicate broadcasting services to be simultaneously transmitted for broadcasting programs of the same contents (Figure 7 and paragraphs 125-129 illustrate that a broadcasting program may be transmitted by two or more duplicate services such as UHD, HD, and/or SD);
	generating a Service List Table (SLT) for the two or more broadcasting services (Figure 3 and paragraph 57 illustrate the use of a PSIP that includes information on at least virtual channel table (VCT); figure 4 and paragraphs 68, 69, and 87 illustrate information signaling the service for a channel/broadcast may be included in the VCT; figure 7 and paragraphs 125-129 illustrate the signaling information included for providing information on the available services); and
	transmitting the two or more broadcasting services together with the SLT information (Paragraph 278 illustrates receiving the video data and the signaling information),
	wherein the SLT includes information indicating whether the broadcasting program has the duplicate broadcasting services, and information indicating which one between the two or more duplicate broadcasting services is a service for a fixed TV or a service for a mobile terminal (Figure 
	wherein the SLT further includes, when the broadcasting program has duplicate broadcasting services, the number of duplicate broadcasting services for the broadcasting program, and the identifiers for the duplicate broadcasting services (Figure 7 and paragraphs 125-129 illustrate that the signaling information includes information indicating whether a duplicate service is provided, and thus, information indicating that at least one duplicate service is provided (i.e., number of duplicate services) and information identifying the service, such as whether the service is a duplicate SD, HD, or UHD channel (i.e., identifiers of the duplicate broadcast service)).
	Hwang fails to disclose wherein the SLT further includes a broadcast stream identifier for the duplicate broadcasting services.
	Kwak discloses wherein the SLT further includes a broadcast stream identifier for the duplicate broadcasting services (Paragraphs 227 and 252 illustrate that the SLT may further use BSID for identifying the duplicate broadcast streams).
	It would have been obvious before the effective filing date of the claimed invention to modify Hwang to include wherein the SLT further includes a broadcast stream identifier for the duplicate broadcasting services as disclosed in Kwak because it would have been a common method and necessary to use a BSID element within the SLT in order to identify the particular broadcast stream containing the duplicate services.
	Regarding claim 3, Hwang as modified by Kwak discloses wherein: the information indicating whether the duplicate broadcasting service is the service for the fixed TV or the service for the mobile terminal includes a target reception type value for the corresponding broadcasting Hwang: Figure 7 and paragraphs 125-129 illustrate that the signaling information includes information indicating whether a duplicate service is provided and information identifying the service; paragraphs 87, 111, and 118 illustrate a field for identifying a DTV service).
	Regarding claim 4, Hwang as modified by Kwak discloses wherein: the target reception type value for the corresponding broadcasting service is provided through a capability code value (Hwang: Figure 7 and paragraphs 125-129 illustrate that the signaling information includes information indicating whether a duplicate service is provided and information identifying the service; paragraphs 87, 111, and 118 illustrate a field for identifying a DTV service).
	Regarding claim 5, Hwang as modified by Kwak discloses wherein: the capability code value according to a reception type is defined as a capability category (Hwang: Figure 7 and paragraphs 125-129 illustrate that the signaling information includes information indicating whether a duplicate service is provided and information identifying the service; paragraphs 87, 111, and 118 illustrate a field for identifying a DTV service).
	Regarding claim 6, Hwang discloses an apparatus for providing broadcasting services simultaneously, which provides two or more broadcasting services for the same broadcasting program simultaneously through a broadcasting network (Paragraphs 6 and 15 illustrate a signaling transmission method and system that make it possible to provide a UHD broadcast when an existing HD or SD channel overlaps a UHD channel), the apparatus comprising:
	a processor configured to configure two or more duplicate broadcasting services for the same broadcasting program (Figure 7 and paragraphs 125-129 illustrate that a broadcasting program may be transmitted by two or more duplicate services such as UHD, HD, and/or SD), and generate a Service List Table (SLT) for the two or more duplicate broadcasting services (Figure 3 
	a transceiver configured to transmit the two or more duplicate broadcasting services together with the SLT information through a broadcasting network (Paragraph 278 illustrates receiving the video data and the signaling information),
	wherein the SLT includes information indicating whether the broadcasting program has the duplicate broadcasting services, the number of duplicate broadcasting services for the broadcasting program, identifiers for the duplicate broadcasting services, and reception type information about the two or more duplicate broadcasting services (Figure 7 and paragraphs 125-129 illustrate that the signaling information includes information indicating whether a duplicate service is provided, and thus, information indicating that at least one duplicate service is provided (i.e., number of duplicate services) and information identifying the service, such as whether the service is a duplicate SD, HD, or UHD channel (i.e., identifiers of the duplicate broadcast service); paragraphs 87, 111, and 118 illustrate a field for identifying a DTV service).
	Hwang fails to disclose wherein the SLT further includes information indicating a broadcast stream identifier for the duplicate broadcasting services.
	Kwak discloses wherein the SLT further includes information indicating a broadcast stream identifier for the duplicate broadcasting services (Paragraphs 227 and 252 illustrate that the SLT may further use BSID for identifying the duplicate broadcast streams).
	It would have been obvious before the effective filing date of the claimed invention to modify Hwang to include wherein the SLT further includes information indicating a broadcast 
	Regarding claim 7, Hwang as modified by Kwak discloses wherein: the processor provides the reception type information through a reception type value defined according to whether a reception type is a fixed TV or a mobile terminal (Hwang: Figure 7 and paragraphs 125-129 illustrate that the signaling information includes information indicating whether a duplicate service is provided and information identifying the service; paragraphs 87, 111, and 118 illustrate a field for identifying a DTV service, and thus, a fixed TV).
	Regarding claim 8, Hwang as modified by Kwak discloses wherein: the processor provides the reception type information through a capability code value defined according to whether a reception type is a fixed TV or a mobile terminal (Hwang: Figure 7 and paragraphs 125-129 illustrate that the signaling information includes information indicating whether a duplicate service is provided and information identifying the service; paragraphs 87, 111, and 118 illustrate a field for identifying a DTV service, and thus, a fixed TV).
	Regarding claim 10, Hwang discloses a method of receiving, by an apparatus for receiving a broadcasting service, two or more duplicate broadcasting services transmitted simultaneously through a broadcasting network (Paragraphs 6 and 15 illustrate a signaling transmission method and system that make it possible to provide a UHD broadcast when an existing HD or SD channel overlaps a UHD channel), the method comprising:
	receiving a Service List Table (SLT) for each broadcasting service (Figure 3 and paragraph 57 illustrate the use of a PSIP that includes information on at least virtual channel table (VCT); figure 4 and paragraphs 68, 69, and 87 illustrate information signaling the service for a 
	parsing the SLT for each broadcasting service and checking whether the received broadcasting services are being simultaneously broadcasted in duplicate; when the broadcasting services are being simultaneously broadcasted in duplicate, checking reception type information about the corresponding broadcasting service within the SLT for each broadcasting service (Figure 7 and paragraphs 125-129 illustrate that a broadcasting program may be transmitted by two or more duplicate services such as UHD, HD, and/or SD); and
	displaying one broadcasting service appropriate to the apparatus for receiving the broadcasting service between the two or more duplicate broadcasting services by using the reception type information (Paragraphs 52 and 272 illustrate that the receiver may process and decode the video for display such as image quality processing and frame rate conversion of the decoded video),
	wherein the SLT includes information indicating whether the broadcasting services are being simultaneously broadcasted in duplicate, the number of duplicate broadcasting services, and identifiers for the duplicate broadcasting services (Figure 7 and paragraphs 125-129 illustrate that the signaling information includes information indicating whether a duplicate service is provided, and thus, information indicating that at least one duplicate service is provided (i.e., number of duplicate services) and information identifying the service, such as whether the service is a duplicate SD, HD, or UHD channel (i.e., identifiers of the duplicate broadcast service)).
	Hwang fails to disclose wherein the SLT further includes information indicating a broadcast stream identifier for the duplicate broadcasting service.

	It would have been obvious before the effective filing date of the claimed invention to modify Hwang to include wherein the SLT further includes information indicating a broadcast stream identifier for the duplicate broadcasting service as disclosed in Kwak because it would have been a common method and necessary to use a BSID element within the SLT in order to identify the particular broadcast stream containing the duplicate services.
	Regarding claim 11, Hwang as modified by Kwak discloses wherein: the SLT further includes reception type information about the two or more duplicate broadcasting services (Hwang: Figure 7 and paragraphs 125-129 illustrate that the signaling information includes information indicating whether a duplicate service is provided and information identifying the service; paragraphs 87, 111, and 118 illustrate a field for identifying a DTV service, and thus, a fixed TV).
	Regarding claim 12, Hwang as modified by Kwak discloses wherein: the checking of the reception type information about the corresponding broadcasting service includes checking the reception type information through a reception type value defined according to whether a reception type of the corresponding broadcasting service is a fixed TV or a mobile terminal (Hwang: Figure 7 and paragraphs 125-129 illustrate that the signaling information includes information indicating whether a duplicate service is provided and information identifying the service; paragraphs 87, 111, and 118 illustrate a field for identifying a DTV service, and thus, a fixed TV).
	Regarding claim 13, Hwang as modified by Kwak discloses wherein: the checking of the reception type information about the corresponding broadcasting service includes checking the Hwang: Figure 7 and paragraphs 125-129 illustrate that the signaling information includes information indicating whether a duplicate service is provided and information identifying the service; paragraphs 87, 111, and 118 illustrate a field for identifying a DTV service, and thus, a fixed TV).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Gee whose telephone number is (571)270-5955.  The examiner can normally be reached on Monday through Friday 8 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDER GEE/
Primary Examiner, Art Unit 2425